Citation Nr: 0024349	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-14 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


REPRESENTATION

Appellant represented by:	Bruce B. Stone, Attorney

Appellee represented by:	James R. Cooper, Jr., Attorney


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel
REMAND

The veteran, who apparently had active service from October 
1942 to September 1945 and from August 1950 to November 1968, 
died in August 1997.

This is an appeal from a January 1998 decision by the 
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania, that the veteran's 
reported stepson-in-law, Noah, was entitled to the proceeds 
of the veteran's National Service Life Insurance policy.  In 
this contested claim, Noah is recognized as the appellee.  
The appellant is the veteran's niece.  The appellant, at the 
time of a scheduled July 2000 hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board), elected not 
to proceed with the hearing.

The appellant, in a November 1997 statement, indicated that, 
as the heirs of the veteran's estate were in Probate Court in 
Montgomery, Alabama, to settle the veteran's estate, she was 
requesting that payment of the proceeds of the veteran's 
National Service Life Insurance policy be withheld until the 
matter was resolved.

The Insurance Center in Philadelphia, Pennsylvania, has 
adjudicated the appellant's statement as a claim for the 
proceeds of the veteran's National Service Life Insurance 
policy.  The current record includes a copy of a March 2000 
order by the Circuit Court of Montgomery County, Alabama, 
granting the appellee's motion for summary judgment.  The 
Court, in that order, refused to invalidate the veteran's 
June 8, 1995, will, in which the appellee was named as the 
executor of the veteran's estate.

38 C.F.R. § 20.3(o) (1999) defines a simultaneously contested 
claim, in pertinent part, as a situation in which the 
allowance of one claim results in the disallowance of another 
claim involving the same benefit.  The appellee has claimed 
the benefit in question, the proceeds of the veteran's 
National Service Life Insurance policy, as the contingent 
beneficiary named by the veteran in July 1995.

With respect to the appellant's claim, the originating agency 
has pointed out in the August 1998 statement of the case that 
the veteran's National Service Life Insurance policy is not a 
part of his estate.  Moreover, as the appellant is not the 
executor of the veteran's estate, she is not in a position to 
act as the representative of the veteran's estate.  
Accordingly, the standing of the appellant to claim the 
benefit in question remains unclear.  In light of the current 
record, the case is being REMANDED to the originating agency 
for the following action:

The originating agency is requested to 
consider whether the appellant has legal 
standing, in her indicated capacity as 
representing the claimed heirs of the 
veteran, to initiate a claim of 
entitlement to the proceeds of the 
veteran's National Service Life Insurance 
policy.  The determination should be 
reflected in a written decision in order 
to ensure all due process.

In the event the determination is unfavorable to the 
appellant, both she and her representative and the appellee 
and his representative, should be issued a supplemental 
statement of the case which covers the issue of the 
appellant's eligibility, in her indicated capacity as 
representing the claimed heirs of the veteran, to initiate a 
claim of entitlement to the proceeds of the veteran's 
National Service Life Insurance policy.  All interested 
parties should be given the appropriate period of time in 
which to respond and thereafter, subject to current appellate 
procedure, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required by the appellant or appellee unless they receive 
further notice.

The appellant and appellee have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



